DETAILED ACTION

The Information Disclosure Statement(s) filed 04/11/2019 has/have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Election
The response to election filed 5/11/2022 has been entered. Claims 1-14 remain pending in the application. 

Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites in the preamble the subcombination of an “modular power unit” that is inconsistent with the body of the claim that recites limitations directed to the combination of the “cargo hold” and “containers dimensioned as a standardized unit load device”. This inconsistency presents the question as to whether the claim recites a combination or subcombination. There is insufficient antecedent basis for the limitation that is directed to the combination rather than to the subcombination because a “cargo hold” is not an inherent component of the “modular power unit”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7-10, and 12-13 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Knepple et al. (US 20100233552 A1).
Regarding claim 1, Knepple teaches a modular power unit for an aircraft, the aircraft having a power bus and a data bus, the modular power unit comprising: a container dimensioned to be received in a cargo hold of the aircraft (¶ [0024] indicates that the container may be designed to the dimensions of the Atlas Standard used in aircraft galleys. As such, the container is dimensioned such that it may be received in a cargo hold of an aircraft), the container containing: a power generation unit for producing a generated power (¶ [0011, 0019, 0021, 0024]), the power generation unit comprising a chemical power generation device (¶ [0019, 0021, 0024]); a control system for providing control signals to the power generation unit, the control signals controlling at least one parameter of the generated power of the power generation unit (¶ [0023]); a conditioning system for receiving and conditioning the generated power of the power generation unit (¶ [0011, 0022]); and an environmental control system for providing a temperature regulating fluid to at least the power generation unit and the conditioning system (¶ [0019] discloses cryogenic tanks that supply the liquid hydrogen and oxygen); a data connection for connecting the control system of the container to the data bus of the aircraft (¶ [0023] discloses the control and monitoring system comprising docking interfaces); and a power connection for connecting the conditioning system to the power bus of the aircraft, wherein the conditioning system provides a power output to the power bus (¶ [0022-0024]).
Regarding claim 2, Knepple teaches the invention discussed in claim 1, wherein said container is dimensioned as a standardized unit load device (¶ [0024] indicates that the container may be designed to the dimensions of the Atlas Standard used in aircraft galleys thereby making it a standardized unit load device).
Regarding claim 4, Knepple teaches the invention discussed in claim 1, wherein said chemical power generation device is one of a battery or a fuel cell (¶ [0019-0021]).
Regarding claim 7, Knepple teaches the invention discussed in claim 1, wherein the conditioning system conditions the generated power to produce a power output by adjusting one or more of voltage, amperage, frequency, and phase (¶ [0022]).
Regarding claim 8, Knepple teaches the invention discussed in claim 1, wherein the at least one parameter of the generated power is one or more of voltage, amperage, frequency, and phase (¶ [0022]).
Regarding claim 9, Knepple teaches the invention discussed in claim 1, wherein the temperature regulating fluid is one or more of oil, fuel, water, air, and a propylene-glycol mixture (¶ [0019] discloses cryogenic tanks that supply the liquid hydrogen and oxygen which are considered fuel).  
Regarding claim 10, Knepple teaches a system for supplying electrical power comprising: an aircraft having a power bus and a data bus (¶ [0022] teaches a plurality of on-board power supplies operating at 28 Volts DC and 115 Volts AC 400 Hz. ¶[0023] teaches a control unit that controls and monitoring functions to optimize power generation and output that operates with the on-board power supply with docking interfaces. The control unit must have data to monitor if it is monitoring optimization functionality); a plurality of modular power units (¶ [0023]), each modular power unit comprising a container containing: a power generation unit for producing a generated power (¶ [0019, 0021, 0024]); a control system for providing control signals to the power generation unit (¶ [0023]), the control signals controlling at least one parameter of the generated power of the power generation unit; a conditioning system for receiving and conditioning the generated power of the power generation unit (¶ [0022]); and an environmental control system for providing a temperature regulating fluid to at least the power generation unit and the conditioning system (¶ [0019] discloses cryogenic tanks that supply the liquid hydrogen and oxygen); one or more data connections for connecting the control system of each modular power unit to the data bus of the aircraft (¶ [0023] discloses the control and monitoring system); and one or more power connections for connecting the conditioning system of each modular power unit to the power bus of the aircraft (¶ [0022-0024]); wherein the conditioning system of one or more modular power units provides a power output to the power bus (¶ [0023]).
Regarding claim 12, Knepple teaches the invention discussed in claim 10, wherein the power generation unit comprises an energy storage device (¶ [0021]).
Regarding claim 13, Knepple teaches the invention discussed in claim 10, wherein the power generation unit comprises a chemical power generation device (¶ [0019, 0021, 0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 11, and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Knepple et al. (US 20100233552 A1).
Regarding claim 3, Knepple teaches the invention discussed in claim 1, but fails to specifically teach a cargo hold configured to receive one or more containers dimensioned as a standardized unit load device. However, ¶ [0024] of Knepple teaches that the power generation container may be designed to the dimensions of the Atlas Standard used in aircraft galleys which may be considered a cargo hold. Further, aircrafts comprising cargo holds are well known in the art and have been known in the art for over a century. As such, specifying that the aircraft mentioned in Knepple comprised a cargo hold would have been obvious to one of ordinary skill in the art prior to the effective filing date.  
Regarding claim 5, Knepple teaches the invention discussed in claim 1, but fails to specifically teach wherein the container further contains a safety system in communication with the control system. However, it would have been obvious to one of ordinary skill in the art to specify that an autonomous, self-propelled trolley comprising tanks of liquid hydrogen and oxygen (like that taught in Knepple) would comprise a safety system in communication with the control unit, as liquid hydrogen and oxygen are both rocket propellants and are extremely flammable. Safety of passengers and crew is a top priority and would be obvious to one of ordinary skill in the art. 
Regarding claim 11, Knepple teaches the invention discussed in claim 10, but fails to specifically teach wherein the control system of a first modular power unit serves as master controller for each of the plurality of modular power units. However, Knepple does teach that a plurality of generators would operate in parallel when power demand is correspondingly high (¶ [0023]). Given that a plurality of generators are operating in parallel it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that one control unit would conduct the control and monitoring functions over the power output and generation of generators in the circuit, as a plurality of controllers operating in parallel each attempting to monitor and optimize the power output of the circuit while controlling their respective generator could potentially counteract the actions of separate controllers.  
Regarding claim 14, Knepple teaches the invention discussed in claim 10, wherein the container is dimensioned to be received in the cargo hold of the aircraft (¶ [0024] indicates that the container may be designed to the dimensions of the Atlas Standard used in aircraft galleys. As such, the container is dimensioned such that it may be received in a cargo hold of an aircraft). Knepple fails to specifically teach an aircraft comprising a cargo hold. However, aircrafts comprising cargo holds are well known in the art and have been known in the art for over a century. As such, specifying that the aircraft mentioned in Knepple comprised a cargo hold would have been obvious to one of ordinary skill in the art prior to the effective filing date. 

Claim 6  is rejected under 35 U.S.C. 103 as being unpatentable over Knepple et al. (US 20100233552 A1) in view of Buelte et al. (US 20170018792 A1).
Regarding claim 6, Knepple teaches the invention discussed in claim 5, but fails to specifically teach wherein the safety system is a fire detection and suppression system. However, as noted in the response to claim 5, it would have been obvious to one of ordinary skill in the art to specify that an autonomous, self-propelled trolley comprising tanks of liquid hydrogen and oxygen (like that taught in Knepple) would comprise a safety system in communication with the control unit, as liquid hydrogen and oxygen are both rocket propellants and are extremely flammable. Safety of passengers and crew is a top priority and would be obvious to one of ordinary skill in the art. Further, Buelte teaches a fuel cell system that applies the oxygen depleted air generated by the fuel cell to a fire suppression system (¶ [0012]), and that the system may be used in a variety of settings such as an aircraft cargo bay, building, rooms with electronic equipment, warehouses, or document storages (¶[0006]). As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Knepple’s safety system with the fuel cell fire suppression system taught by Buelte. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rajshekara et al. (US 20120318914 A1) teaches the use of an aircraft fuel cell system comprising many of the features claimed in claims 1 and 10.
Huang et al. (US 9445665 B2) teaches the use of a fuel cell with an on-board food service trolley with heating and cooling capabilities that simultaneously powers the trolley and provides power to the aircraft. 
Eijkelenboom et al. (WO 2013136279 A2) teaches the use of a fuel cell in a cargo load container comprising data and power input/outputs, a capability to heat water, and a fire suppression system.
Brunaux et al. (WO 2014016708 A2) teaches the use of cargo load containers as fuel cell fuel storage for providing power to an aircraft galley, lavatory, and other systems. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644